Motion for reconsideration, amended order and ancillary relief denied. Memorandum: The order entered by this Court on April 5, 1996, did not effect consolidation of any proceedings either in this Court or in Family Court. With respect to the pending appeal from the custody order, it is the obligation of appellant, not the Family Court Clerk, to request specific records and transcripts constituting the record on appeal from the order entered in the Allegany County Family Court Clerk’s Office on October 17, 1995, and to file with this Court an original bound record stipulated to by the parties or settled by order of Family Court in accordance with the statute and Court rules (see, CPLR 5526; 22 NYCRR 1000.5). Present — Pine, J. P., Lawton, Wesley, Do-err and Balio, JJ.